Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/1/2020 has been entered.
 
Response to Amendment
The RCE and amendment filed 7/1/2020 has been entered
Claims 1, 3-10, 12-19, 21-27, and 29-30 are rejected.
Claims 2, 11, 20, and 28 are canceled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of 

Claims 1, 3-5, 9-10, 12-14, 18-19, 21-23, 27, and 29-30 are rejected under 35 U.S.C 103 as being unpatentable over Mizusawa (2019/0058513) in view of Guo (US 2020/0014454).

Regarding Claim 1, Mizusawa teaches a transmission method, the transmission method comprising:
receiving, by a terminal device, a resource configuration of a reference signal from a network device (Mizusawa, Fig 17, paragraph 155, in step 114 the base station transmits CSI-RS information  to the terminal apparatus 200 through RRC signaling, paragraph 131, the base station allocates a resource block in which the UE specific beamformed downlink CSI-RS is to be transmitted); 
receiving, by the terminal device, a report configuration of the reference signal from the network device (Mizusawa, Fig 17, paragraph 155, in step 114 the base station transmits CQI report configuration to the terminal through RRC signaling, paragraph 126, CQI report configuration includes a CSI reporting mode, paragraph 128, the CSI reporting mode indicates whether PMI reporting is required and whether the measurement target range is wideband or a sub-band); 
receiving, by the terminal device, downlink control information (DCI) from the network device, wherein the DCI comprises a channel state information (CSI) request field, wherein the CSI request field is used to indicate sending the reference signal from 
receiving, by the terminal device, the reference signal (Mizusawa, paragraph 139, the base station may transmit DCI, including indicating that the UE-specific downlink CSI-RS is transmitted); and 
reporting, by the terminal device, the measurement result based on the DCI and the reference signal to the network device (Mizusawa, paragraph 139, the base station may transmit DCI, including indicating that the UE-specific downlink CSI-RS is transmitted, paragraph 87, channel state reporting is triggered by a CSI request using DCI format 0 or 4 on PDCCH, paragraphs 90-96, the channel state report from the UE is transmitted to the eNB using UCI in response to a request from the eNB, the UCI includes CQI, PMI, and RI).

    PNG
    media_image1.png
    810
    552
    media_image1.png
    Greyscale

Mizusawa does not explicitly teach the below limitation:

However Guo teaches the below limitation:
(receiving, by the terminal device, downlink control information (DCI) from the network device, wherein the DCI comprises a channel state information (CSI) request field, wherein the CSI request field is used to indicate sending the reference signal from the network device to the terminal device, and to trigger the terminal device to report a measurement result of the reference signal to the network device, wherein the measurement result is configured by the report configuration wherein the measurement result comprises) both of beam state information (BSI) and (CSI, and wherein the CSI comprises at least one of a precoding matrix index (PMI), rank index (RI), or channel quality index (CQI)) (Guo, paragraph 194, an eNB may configure UE to feedback a BSI report, or CSI report, or a joint BSI and CSI report, support in provision 62/373,118, page 23, paragraph 1 sentence 2);


Regarding Claim 3, Mizusawa and Guo further teach wherein the BSI comprises reference signal received power (RSRP) of the reference signal (Guo, paragraph 240, the beam state information can be the RSRP of one reference signal resource, support in provisional 62/442,176, page 7, paragraph 3 sentence 1).

Regarding Claim 4, Mizusawa and Guo further teach wherein the DCI satisfies a format that is used for uplink data transmission (Mizusawa, paragraph 206, the base station may transmit DCI including information requesting transmission of a UE-specific uplink CSI-RS).

Regarding Claim 5, Mizusawa and Guo further teach wherein the resource configuration includes information of a first resource, and wherein the first resource is a first reference signal resource set in one or more first reference signal resource sets (Mizusawa, paragraph 99, a plurality of types of CSI-RSs can be set for each CSI process).

Regarding Claim 9, Mizusawa and Guo further teach wherein the value of the CSI request field is one of: 001, 010, 011, 100, 101, 110 or 111 (Mizusawa, paragraph 141, the CSI request is made using DCI format 0 or 4 on the PDCCH, table 8 indicates a list of bit sequences and content of the CSI request, listed in table 8 are 000, 001, 010, 011, 100, and 101).

Regarding Claim 10, Mizusawa teaches a terminal device comprising: 
a transceiver (Mizusawa, Fig 24, paragraph 239, wireless communication interface 912 of smartphone 900); and 
at least one processor connected to the transceiver; wherein the transceiver is configured to (Mizusawa, Fig 24, paragraph 235, smartphone 900 includes processor 901, paragraph 239, wireless communication interface 912 of smartphone 900): 
receive a resource configuration of a reference signal from a network device (Mizusawa, Fig 17, paragraph 155, in step 114 the base station transmits CSI-RS information  to the terminal apparatus 200 through RRC signaling, paragraph 131, the base station allocates a resource block in which the UE specific beamformed downlink CSI-RS is to be transmitted);
receive a report configuration of the reference signal from the network device (Mizusawa, Fig 17, paragraph 155, in step 114 the base station transmits CQI report configuration to the terminal through RRC signaling, paragraph 126, CQI report configuration includes a CSI reporting mode, paragraph 128, the CSI reporting mode 
receive downlink control information (DCI) from the network device, wherein the DCI comprises a channel state information (CSI) request field, wherein the CSI request field is used to indicate sending the reference signal from the network device to the terminal device, and to trigger the terminal device to report a measurement result of the reference signal to the network device, wherein the measurement result is configured by the report configuration wherein the measurement result comprises CSI, and wherein the CSI comprises at least one of a precoding matrix index (PMI), rand index (RI), or channel quality index (CQI) (Mizusawa, paragraph 139, the base station may transmit DCI, including indicating that the UE-specific downlink CSI-RS is transmitted, paragraph 87, channel state reporting is triggered by a CSI request using DCI format 0 or 4 on PDCCH, paragraphs 90-96, the channel state report from the UE is transmitted to the eNB using UCI in response to a request from the eNB, the UCI includes CQI, PMI, and RI); 
receive the reference signal (Mizusawa, paragraph 139, the base station may transmit DCI, including indicating that the UE-specific downlink CSI-RS is transmitted); and 
report the measurement result based on the DCI and the reference signal to the network device(Mizusawa, paragraph 139, the base station may transmit DCI, including indicating that the UE-specific downlink CSI-RS is transmitted, paragraph 87, channel state reporting is triggered by a CSI request using DCI format 0 or 4 on PDCCH, 
Mizusawa does not explicitly teach the below limitation:
(receive downlink control information (DCI) from the network device, wherein the DCI comprises a channel state information (CSI) request field, wherein the CSI request field is used to indicate sending the reference signal from the network device to the terminal device, and to trigger the terminal device to report a measurement result of the reference signal to the network device, wherein the measurement result is configured by the report configuration wherein the measurement result comprises) both beam state information (BSI) and (CSI, and wherein the CSI comprises at least one of a precoding matrix index (PMI), rand index (RI), or channel quality index (CQI));
However Guo teaches the below limitation:
(receive downlink control information (DCI) from the network device, wherein the DCI comprises a channel state information (CSI) request field, wherein the CSI request field is used to indicate sending the reference signal from the network device to the terminal device, and to trigger the terminal device to report a measurement result of the reference signal to the network device, wherein the measurement result is configured by the report configuration wherein the measurement result comprises) both beam state information (BSI) and (CSI, and wherein the CSI comprises at least one of a precoding matrix index (PMI), rand index (RI), or channel quality index (CQI)) (Guo, paragraph 194, an eNB may configure UE to feedback a BSI report, or CSI report, or a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mizusawa by adding the measurement result comprising both of BSI and CSI as taught by Guo.    Because Mizusawa and Guo teach adapting to channel measurement, and specifically Guo teaches measurement result comprising both of BSI and CSI for the benefit of the analogous art of beam management in a wireless communication system (Guo, abstract).

Regarding Claim 12, Mizusawa and Guo further teach wherein the BSI comprises reference signal received power (RSRP) of the reference signal (Guo, paragraph 240, the beam state information can be the RSRP of one reference signal resource, support in provisional 62/442,176, page 7, paragraph 3 sentence 1).

Regarding Claim 13, Mizusawa and Guo further teach wherein the DCI satisfies a format that is used for uplink data transmission (Mizusawa, paragraph 206, the base station may transmit DCI including information requesting transmission of a UE-specific uplink CSI-RS).

Regarding Claim 14, Mizusawa and Guo further teach wherein the resource configuration includes information of a first resource, and wherein the first resource is a 

Regarding Claim 18, Mizusawa and Guo further teach wherein the value of the CSI request field is one of: 001, 010, 011, 100, 101, 110 or 111 (Mizusawa, paragraph 141, the CSI request is made using DCI format 0 or 4 on the PDCCH, table 8 indicates a list of bit sequences and content of the CSI request, listed in table 8 are 000, 001, 010, 011, 100, and 101).

Regarding Claim 19, Mizusawa teaches an apparatus, the apparatus comprising at least one processor and an interface, wherein the at least one processor is configured to execute an instruction in a memory, and wherein the instruction, when executed by the at least one processor, causes the apparatus to (Mizusawa, Fig 24, paragraph 235, smartphone 900 includes processor 901 and 902, paragraph 239, wireless communication interface 912 of smartphone 900): 
receive a resource configuration of a reference signal from a network device (Mizusawa, Fig 17, paragraph 155, in step 114 the base station transmits CSI-RS information  to the terminal apparatus 200 through RRC signaling, paragraph 131, the base station allocates a resource block in which the UE specific beamformed downlink CSI-RS is to be transmitted);
receive a report configuration of the reference signal from the network device (Mizusawa, Fig 17, paragraph 155, in step 114 the base station transmits CQI report 
receive downlink control information (DCI) from the network device, wherein the DCI comprises a channel state information (CSI) request field, wherein the CSI request field is used to indicate sending the reference signal from the network device to the apparatus, and to trigger the apparatus to report a measurement result of the reference signal to the network device, wherein the measurement result is configured by the report configuration wherein the measurement result comprises CSI, and wherein the CSI comprises at least one of a precoding matrix index (PMI), rank index (RI), or channel quality index (CQI) (Mizusawa, paragraph 139, the base station may transmit DCI, including indicating that the UE-specific downlink CSI-RS is transmitted, paragraph 87, channel state reporting is triggered by a CSI request using DCI format 0 or 4 on PDCCH, paragraphs 90-96, the channel state report from the UE is transmitted to the eNB using UCI in response to a request from the eNB, the UCI includes CQI, PMI, and RI); 
receive the reference signal (Mizusawa, paragraph 139, the base station may transmit DCI, including indicating that the UE-specific downlink CSI-RS is transmitted); and 
report the measurement result based on the DCI and the reference signal to the network device (Mizusawa, paragraph 139, the base station may transmit DCI, including 
Mizusawa does not explicitly teach the below limitation:
(receive downlink control information (DCI) from the network device, wherein the DCI comprises a channel state information (CSI) request field, wherein the CSI request field is used to indicate sending the reference signal from the network device to the apparatus, and to trigger the apparatus to report a measurement result of the reference signal to the network device, wherein the measurement result is configured by the report configuration wherein the measurement result comprises) both of beam state information (BSI) and (CSI, and wherein the CSI comprises at least one of a precoding matrix index (PMI), rank index (RI), or channel quality index (CQI));
However Guo teaches the below limitation:
(receive downlink control information (DCI) from the network device, wherein the DCI comprises a channel state information (CSI) request field, wherein the CSI request field is used to indicate sending the reference signal from the network device to the apparatus, and to trigger the apparatus to report a measurement result of the reference signal to the network device, wherein the measurement result is configured by the report configuration wherein the measurement result comprises) both of beam state information (BSI) and (CSI, and wherein the CSI comprises at least one of a precoding matrix index (PMI), rank index (RI), or channel quality index (CQI)) (Guo, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mizusawa by adding the measurement result comprising both of BSI and CSI as taught by Guo.    Because Mizusawa and Guo teach adapting to channel measurement, and specifically Guo teaches measurement result comprising both of BSI and CSI for the benefit of the analogous art of beam management in a wireless communication system (Guo, abstract).

Regarding Claim 21, Mizusawa and Guo further teach wherein the BSI comprises reference signal received power (RSRP) of the reference signal (Guo, paragraph 240, the beam state information can be the RSRP of one reference signal resource, support in provisional 62/442,176, page 7, paragraph 3 sentence 1).

Regarding Claim 22, Mizusawa and Guo further teach wherein the DCI satisfies a format that is used for uplink data transmission (Mizusawa, paragraph 206, the base station may transmit DCI including information requesting transmission of a UE-specific uplink CSI-RS).

Regarding Claim 23, Mizusawa and Guo further teach wherein the resource configuration includes information of a first resource, and wherein the first resource is a first reference signal resource set in one or more first reference signal resource sets (Mizusawa, paragraph 99, a plurality of types of CSI-RSs can be set for each CSI process).

Regarding Claim 27, Mizusawa teaches a non-transitory computer readable storage medium, the non-transitory computer readable storage medium comprising a computer program, wherein the computer program, when running on a computer, causes the computer to (Mizusawa, Fig 24, paragraph 235, smartphone 900 includes processor 901 and memory 902):
receive a resource configuration of a reference signal from a network device (Mizusawa, Fig 17, paragraph 155, in step 114 the base station transmits CSI-RS information  to the terminal apparatus 200 through RRC signaling, paragraph 131, the base station allocates a resource block in which the UE specific beamformed downlink CSI-RS is to be transmitted);
receive a report configuration of the reference signal from the network device (Mizusawa, Fig 17, paragraph 155, in step 114 the base station transmits CQI report configuration to the terminal through RRC signaling, paragraph 126, CQI report configuration includes a CSI reporting mode, paragraph 128, the CSI reporting mode indicates whether PMI reporting is required and whether the measurement target range is wideband or a sub-band);

receive the reference signal (Mizusawa, paragraph 139, the base station may transmit DCI, including indicating that the UE-specific downlink CSI-RS is transmitted); and 
report the measurement result based on the DCI and the reference signal to the network device (Mizusawa, paragraph 139, the base station may transmit DCI, including indicating that the UE-specific downlink CSI-RS is transmitted, paragraph 87, channel state reporting is triggered by a CSI request using DCI format 0 or 4 on PDCCH, paragraphs 90-96, the channel state report from the UE is transmitted to the eNB using UCI in response to a request from the eNB, the UCI includes CQI, PMI, and RI).

(receive downlink control information (DCI) from the network device, wherein the DCI comprises a channel state information (CSI) request field, wherein the CSI request field is used to indicate sending the reference signal from the network device to the computer, and to trigger the computer to report a measurement result of the reference signal to the network device, wherein the measurement result is configured by the report configuration wherein the measurement result comprises) both of beam state information (BSI) and (CSI, and wherein the CSI comprises at least one of a precoding matrix index (PMI), rank index (RI), or channel quality index (CQI));
However Guo teaches the below limitation:
(receive downlink control information (DCI) from the network device, wherein the DCI comprises a channel state information (CSI) request field, wherein the CSI request field is used to indicate sending the reference signal from the network device to the computer, and to trigger the computer to report a measurement result of the reference signal to the network device, wherein the measurement result is configured by the report configuration wherein the measurement result comprises) both of beam state information (BSI) and (CSI, and wherein the CSI comprises at least one of a precoding matrix index (PMI), rank index (RI), or channel quality index (CQI)) (Guo, paragraph 194, an eNB may configure UE to feedback a BSI report, or CSI report, or a joint BSI and CSI report, support in provision 62/373,118, page 23, paragraph 1 sentence 2);


Regarding Claim 29, Mizusawa and Guo further teach wherein the BSI comprises reference signal received power (RSRP) of the reference signal (Guo, paragraph 240, the beam state information can be the RSRP of one reference signal resource, support in provisional 62/442,176, page 7, paragraph 3 sentence 1).

Regarding Claim 30, Mizusawa and Guo further teach wherein the resource configuration includes information of a first resource, and wherein the first resource is a first reference signal resource set in one or more first reference signal resource sets (Mizusawa, paragraph 99, a plurality of types of CSI-RSs can be set for each CSI process).

Claims 6, 15, and 24 are rejected under 35 U.S.C 103 as being unpatentable over Mizusawa (2019/0058513) and Guo (US 2020/0014454), and further in view of Ouchi’257 (US 2018/0014257).

Regarding Claim 6, Mizusawa and Guo teach all the limitations of parent claim 1, but does not explicitly teach wherein the method further comprises: 
receiving, by the terminal device, power information from the network device; and 
determining, by the terminal device, transmit power of the reference signal based on the power information.
However Ouchi’257 teaches wherein the method further comprises: 
receiving, by the terminal device, power information from the network device (Ouchi,’257, paragraph 201, the base station transmits cell-specific reference signal transmission power ratios of PDSCH to CSI-RS); and 
determining, by the terminal device, transmit power of the reference signal based on the power information (Ouchi’257, paragraph 201, by using the power information transmitted from the base station, the UE can calculate transmission power of the channel state information reference signals).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mizusawa and Guo by adding calculating transmission power of a reference signal based on received power information from the base station as taught by Ouchi’257.    Because Mizusawa, Guo, and Ouchi’257 teach channel measurement, and specifically Ouchi’257 teaches calculating transmission power of a reference signal based on received power information from the base station for the benefit of the analogous art of setting uplink transmission power (Ouchi’257, paragraph 1).

Regarding Claim 15, Mizusawa and Guo teach all the limitations of parent claim 10, but does not explicitly teach wherein the transceiver is configured to: 
receive power information from the network device; and 
wherein the at least one processor is configured to determine transmit power of the reference signal based on the power information.
However Ouchi’257 teaches the below limitations:
wherein the transceiver is configured to: 
receive power information from the network device (Ouchi,’257, paragraph 201, the base station transmits cell-specific reference signal transmission power ratios of PDSCH to CSI-RS); and 
wherein the at least one processor is configured to determine transmit power of the reference signal based on the power information (Ouchi’257, paragraph 201, by using the power information transmitted from the base station, the UE can calculate transmission power of the channel state information reference signals).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mizusawa and Guo by adding calculating transmission power of a reference signal based on received power information from the base station as taught by Ouchi’257.    Because Mizusawa, Guo, and Ouchi’257 teach channel measurement, and specifically Ouchi’257 teaches calculating transmission power of a reference signal based on received power 

Regarding Claim 24, Mizusawa and Guo teach all the limitations of parent claim 19, but does not explicitly teach wherein the instructions, when executed by the at least one processor, further causes the apparatus to: 
receive power information from the network device; and 
determine transmit power of the reference signal based on the power information.
However Ouchi’257 teaches the below limitations:
wherein the instructions, when executed by the at least one processor, further causes the apparatus to: 
receive power information from the network device (Ouchi,’257, paragraph 201, the base station transmits cell-specific reference signal transmission power ratios of PDSCH to CSI-RS); and 
determine transmit power of the reference signal based on the power information (Ouchi’257, paragraph 201, by using the power information transmitted from the base station, the UE can calculate transmission power of the channel state information reference signals).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mizusawa and Guo by adding calculating transmission power of a reference signal based on received power .

Claims 7-8, 16-17, and 25-26 are rejected under 35 U.S.C 103 as being unpatentable over Mizusawa (2019/0058513), Guo (US 2020/0014454), and Ouchi’257 (US 2018/0014257), and further in view of Ouchi’545 (US 2016/0165545).

Regarding Claim 7, Mizusawa, Guo, and Ouchi’257 teach all the limitations of parent claim 6, but do not explicitly teach wherein the power information is used to indicate a power ratio of the reference signal to another reference signal.
However Ouchi’545 teaches wherein the power information is used to indicate a power ratio of the reference signal to another reference signal (Ouchi’545, paragraph 326, a power ratio between the first downlink reference signal and the second downlink reference signal may be set).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mizusawa, Guo, and Ouchi’257 by adding a power ratio between reference signals as taught by Ouchi’545.    Because Mizusawa, Guo, Ouchi’257, and Ouchi’545 teach channel measurement, and 

Regarding Claim 8, Mizusawa, Guo, Ouchi’257, and Ouchi’545 further teach wherein the reference signal is a channel state information reference signal (CSI-RS), and wherein the another reference signal is a secondary synchronization signal (SSS) (Ouchi’545, paragraph 326, a power ratio between the first downlink reference signal and the second downlink reference signal may be set, paragraph 34, CSI-RS and SSS are downlink reference signals).

Regarding Claim 16, Mizusawa, Guo, and Ouchi’257 teach all the limitations of parent claim 15, but do not explicitly teach wherein the power information is used to indicate a power ratio of the reference signal to another reference signal.
However Ouchi’545 teaches wherein the power information is used to indicate a power ratio of the reference signal to another reference signal (Ouchi’545, paragraph 326, a power ratio between the first downlink reference signal and the second downlink reference signal may be set).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mizusawa, Guo, and Ouchi’257 by adding a power ratio between reference signals as taught by Ouchi’545.    Because Mizusawa, Guo, Ouchi’257, and Ouchi’545 teach channel measurement, and 

Regarding Claim 17, Mizusawa, Guo, Ouchi’257, and Ouchi’545 further teach wherein the reference signal is a channel state information reference signal (CSI-RS), and wherein the another reference signal is a secondary synchronization signal (SSS) (Ouchi’545, paragraph 326, a power ratio between the first downlink reference signal and the second downlink reference signal may be set, paragraph 34, CSI-RS and SSS are downlink reference signals).

Regarding Claim 25, Mizusawa, Guo, and Ouchi’257 teach all the limitations of parent claim 24, but do not explicitly teach wherein the power information is used to indicate a power ratio of the reference signal to another reference signal.
However Ouchi’545 teaches wherein the power information is used to indicate a power ratio of the reference signal to another reference signal (Ouchi’545, paragraph 326, a power ratio between the first downlink reference signal and the second downlink reference signal may be set).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mizusawa, Guo, and Ouchi’257 by adding a power ratio between reference signals as taught by Ouchi’545.    Because Mizusawa, Guo, Ouchi’257, and Ouchi’545 teach channel measurement, and 

Regarding Claim 26, Mizusawa, Guo, Ouchi’257, and Ouchi’545 further teach wherein the reference signal is a channel state information reference signal (CSI-RS), and wherein the another reference signal is a secondary synchronization signal (SSS) (Ouchi’545, paragraph 326, a power ratio between the first downlink reference signal and the second downlink reference signal may be set, paragraph 34, CSI-RS and SSS are downlink reference signals).

Response to Arguments
Applicant's arguments have been fully considered but are moot as new grounds of rejection are used. Please see updated rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAD N DEFAUW whose telephone number is (571)272-6905.  The examiner can normally be reached on Monday-Thursday 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571) 270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/T.N.D/Examiner, Art Unit 2412

/WALLI Z BUTT/Examiner, Art Unit 2412